DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2,5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US8875838).
With respect to claim 1 Yano discloses (see figures and abstract) a device for use in a medium comprising a medium vibro acoustic impedance (abstract) the device comprising:
an elastic material comprising a plurality of unit cells (see figures 5 and 7), said plurality of unit cells comprising a first unit cell, said first unit cell comprising:
a first unit-cell comprising a first unit cell joint wall defining a first joint central void (circular shaped void in figure 7);
a first unit cell joint inclusion located in the first join central void; and at leats two first unti cell arms connected to an extending away from said first unit cell joint (refer to the extensions of the material away from the void causing the void to become circular);
wherein the elastic material comprises an elastic material vibro acoustic impedance (inherent in a material), said elastic material vibro acoustic impedance and medium vibroacsoutic impedance being sufficiently matched to reduce sounds (see abstract and columns 1 and 2).

With respect to claim 2 while expressly disclosing air and metal components to be damped, the medium would have been obvious to select from any number of material through which sounds would travel including water and oil. This would constitute only an intended sue of the structure of Yano.
With respect to claim 5 Yano further discloses wherein the elastic material comprises one of at least one disordered heterogeneous geometry and at least one lattice geometry (lattice is shown and taught in column 2). 
With respect to claims 6-8 Yano discloses a three dimensional lattice structure, the selection of any known lattice structure would have been an obvious matter for one of ordinary skill in the art.
With respect to claim 12  Yano discloses both the first unit cells and the second unit cells (see figure 7) as claimed, there being a gap material and a vacuum in the at least one gap (see columns 2 and 3).
Allowable Subject Matter
Claims 3-4,9-11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, including the closest prior art, Yano fails to disclose the invention as claimed. The prior art fails to disclose the respective materials and structures as claimed and further fails to disclose the sue on such a an acoustic lens in the manner as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP1246162 discloses a variable acoustic insulation; Semperlotti (US20190039093) discloses a phononic system and method of making the same; Olsson (US7733198) discloses a microfabricated bulk wave acoustic bandgap device; Berker (US20110100746) discloses a viscoelastic phononic crystal; Ishizuka (US8309181) discloses a method of making a polymer film; and Bertolini (US8863897) discloses an automotive noise attenuating trim piece.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837